Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148663-5 & (95)                                                                                     Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                                          David F. Viviano,
                                                                                                                     Justices
  v                                                                SC: 148663
                                                                   COA: 306847
                                                                   Macomb CC: 2010-002531-FH
  CHRISTIAN PHILLIP MARGOSIAN,
             Defendant-Appellant.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 148664
                                                                   COA: 306850
                                                                   Macomb CC: 2010-002532-FH
  CHRISTIAN PHILLIP MARGOSIAN,
             Defendant-Appellant.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 148665
                                                                   COA: 306851
                                                                   Macomb CC: 2010-000571-FH
  CHRISTIAN PHILLIP MARGOSIAN,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 17, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2014
         t0519
                                                                              Clerk